Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
2. 	The prior art of record does not teach or suggest distinct features “deciding an operation margin for performing a pairing operation by calculating data processing time associated with the valid clusters based on the control information, and performing the pairing operation during the operation margin, recited in the independent claim 1.
3. 	The prior art of record does not teach or suggest distinct features “deciding, based on the data processing time, an operation margin for a pairing operation on some of the plurality of read requests”, recited in the independent claim 11.
4. 	The prior art of record does not teach or suggest distinct features “decide an operation margin for performing the pairing operation by calculating a data processing time to output data to the external device”, recited in the independent claim 19.
5. 	The prior art of record does not teach or suggest distinct features “wherein the controller performs the pairing based on an amount of time expected for the recited in the independent claim 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business 

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
December 17, 2021